DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-14 are examined below. Claim 1 is amended, claim 2 is cancelled. No new claims have been added.

Response to Arguments
The objections to the drawings have been withdrawn in view of the amendment filed 01/14/2022.
Applicant's arguments filed 01/14/2022 with respect to currently amended claim 1 have been fully considered but they are not persuasive.
Applicant argues that the Examiner’s combination of AAPA (Applicant admitted prior art) with CN’773 would result in a structure of a surface coating that should not be interpreted as the resin of the reinforcing insulation layer being, “filled in the collector.” This argument is found unpersuasive for the following reasons.
Applicant’s argument contradicts with claim 3. Claim 3 recites, “…wherein the resin of the reinforcing insulation layer is coated on the boundary part” (emphasis added). Applicant argues that claim 3 is patentable because it depends from claim 1 (pg. 9 of the response). If a coating does not meet the limitation of being, “filled in the collector” as argued by Applicant, then claim 3 contradicts the scope of claim 1.
coating.

Suggestions to Applicant
It is somewhat apparent from the response filed 01/14/2022 that Applicant would like the scope of the claims to be limited to embodiments where the reinforcing insulation layer is uniformly filled in the collector (it is noted that the presentation of claim 3 in conjunction with the amendment of claim 1 confuses the intention of Applicant).
The undersigned suggests that Applicant amend the claims with one or more of the following limitations that may accomplish the intent:
“…a filling density of the electrode is uniform” ([0029]);
“…wherein the electrode has uniform filling density” ([0062]).
Such limitations may require further search and consideration.

Claim Interpretation
The claim term, “composed of” is used in relation to a collector and a resin is interpreted in the same manner as “consisting of.” See MPEP 2111.03 §IV.
Claims 4 and 11 recite, “…wherein the collector is a foamed porous body of a metal” is interpreted as having a closed structure to the material of the collector, i.e., the claim is interpreted as reciting, “…wherein the conductive foamed porous body consists of
Due to the claim term, “wherein the resin of the reinforcing insulation layer is coated on the boundary part” (emphasis added), claims 3 and 10 are interpreted as product-by-process claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 10 recite, “…wherein the resin of the reinforcing insulation layer is coated on the boundary part.” In the response dated 01/14/2022, Applicant argues that the amended limitation of claim 1, “…the resin of the reinforcing insulation layer is filled in the collector” distinguishes over the prior art because it is not a coating. In view of these arguments, the scope of claims 3 and 10 is unclear because claim 3 clearly recites that the reinforcing insulation layer is coated on the boundary part. 
If Applicant would like to proceed in a manner where the claims distinguish over the claims because, “the resin of the reinforcing insulation layer is filled in the collector,” the undersigned suggests that Applicant cancel claims 3 and 10 as it contradicts the scope of claim 1, and renders the scope of claim 1 unclear. For at least these reasons, claims 3 and 10 are indefinite. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 depends from claim 8, which claims a solid state battery incorporating the electrode according to claim 1. Claim 1 requires that the, “the resin of the reinforcing insulation layer is filled in the collector.” Claim 9 specifies the exact same limitation without further limitation. Accordingly, claim 9 does not further limit the scope of claim 8 and is rejected under §112(d).
 Applicant may cancel the claim, amend the claim in an appropriate manner to further limit the scope, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant's Admitted Prior Art) in view of  CN'773 (CN108346773A).
Regarding claim 1, AAPA teaches:
An electrode for solid state battery comprising (2’ and 3’ as a whole ([0007]), FIGS. 1(a)-1(b)):
a collector (1’; [0007]) composed of a conductive foamed porous body (“… an electrode using a foamed metal as the collector” (emphasis added, [0007])) ; and 
an electrode mixture filled in the collector (“the electrode mixture is filled into the mesh structure of the collector 1’…” ([0007])), 
wherein the collector comprises a filled part filled with the electrode mixture (2’ filled part ([0007])), and 
an unfilled part not filled with the electrode mixture (3’ unfilled part ([0007])).
AAPA does not teach a reinforcing insulation layer composed of a resin in a boundary part between the filled part and the unfilled part.
	HOWEVER, CN’773 teaches a reinforcing insulation layer (insulating members 4' or 6', FIG. 2; pg. 3, ¶3) in a boundary part between the filled part (electrode 3 and 5 that contact collector 28, FIG. 2; pg. 3, ¶3) and the unfilled part (collector tab 2, FIG. 2; pg. 3, ¶3). See Annotated Figure 1 below, which shows annotated FIG. 2 of CN’773.

    PNG
    media_image1.png
    433
    1006
    media_image1.png
    Greyscale

ANNOTATED FIGURE 1

Battery core piece structure 1 is not a porous electrode as instantly claimed. However, collector tab 2 is held to be a non-porous equivalent to the unfilled part of the instantly claimed electrode because this portion of the electrode structure it is absent of electrode active material and collects current in the battery. Electrodes 3 and 5 that contact collector 28 are held to be a non-porous equivalent to the filled part of the instantly claimed electrode because this portion of the electrode structure includes the electrode active material. The insulating members 4’ and 6’ are held to be equivalent to the boundary part of the instantly claimed electrode because it is the portion between the electrode active material-containing portion (filled part) and the electrode active material-free portion (unfilled part) of the electrode structure.
By applying the insulating layer (4' or 6') as taught by CN'773 to the electrode of AAPA, the insulating layer would inherently fill at least some of the pores of the porous electrode (e.g., on the surface) and therefore, "be filled in the collector" as claimed.

CN’773 further teaches that the insulation layers are used to increase safety by preventing short circuiting:
“An object of the present invention is to provide a battery cell pole piece structure in which an active material coating layer is respectively combined on the upper and lower surfaces of a current collecting tab, and an insulating layer is respectively bonded on both sides of the active material coating layer. The problem that the active material on the anode current collector layer and the cathode current collector layer may cause a short circuit and an explosion accident may be solved, so that the use can be ensured safely after being monolithic, stacked or wound.” (emphasis added, pg. 1, ¶5)
CN'773 is analogous art to the prior art disclosed by Applicant (i.e., AAPA) because CN'773 relates to the design of solid-state batteries, which is the same field of endeavor as AAPA. Thus, it would have been obvious to have modified AAPA with CN'773 by applying a resin insulation layer as taught by CN'773 to the electrode of AAPA in a boundary part between the filled and unfilled parts in order to increase the safety of the electrode when used in a battery by preventing short circuiting (Id.).
Regarding claim 3, AAPA in view of CN’773 as applied to claim 1 above is held to teach wherein the resin of the reinforcing insulation layer is coated on the boundary part.
Due to the claim term, "coated on,” claim 3 is interpreted as a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)) (MPEP 2113§I).
The term, "coated on" is structurally interpreted as the reinforcing insulation layer being a coating (i.e., a thin layer) in direct contact with the electrode. Such a structure is taught by the insulating layer (4' or 6') as illustrated by FIG. 2 of CN’773.
Regarding claim 4, AAPA teaches wherein the collector is a foamed porous body of a metal (“FIG 1(a) to FIG 1(c) show an example of the conventional technology of an electrode using a foamed metal as the collector, and a solid state battery. In order to obtain an electrode using a foamed metal as the collector…” (emphasis added, [0007])).  The term, “foamed metal” as taught by AAPA is held to meet the limitation of “foamed porous body” because a foamed metal would inherently have at least some porosity.
Regarding claim 6, AAPA teaches wherein the electrode for solid state battery is a positive electrode. (10’, FIG. 1(c); “Usually, when a solid state battery is manufactured, as shown in FIG 1(c), a solid electrolyte layer 20' is disposed between the positive electrode layer 10' and the negative electrode layer 30' obtained by the above method to form a laminate, and the laminate is sandwiched and pressed from the outer sides of the positive electrode layer 10' and the negative electrode layer 30' to obtain the solid state battery.” (emphasis added, [0008]))
Regarding claim 7, AAPA teaches wherein the electrode for solid state battery is a negative electrode. (30’, FIG. 1(c); “Usually, when a solid state battery is manufactured, as shown in FIG 1(c), a solid electrolyte layer 20' is disposed between the positive electrode layer 10' and the negative electrode layer 30'
Regarding claim 8, AAPA teaches:
A solid state battery ([0007]-[0008], FIG. 1(c)), comprising:
a positive electrode layer comprising a positive electrode active material (10’, FIG. 1(c); [0008]);
a negative electrode layer comprising a negative electrode active material (30’, FIG. 1(c); [0008]); and
a solid electrolyte layer positioned between the positive electrode layer and the negative electrode layer (20’, FIG. 1(c); [0008]).
Regarding the last limitation, AAPA as modified by CN’773 as described above teaches, “wherein at least one of the positive electrode layer and the negative electrode layer is composed of the electrode for solid state battery according to claim 1.” See rejection of claim 1 above.
Regarding claim 9, AAPA in view of CN’773 teach the solid state battery of claim 8 comprising the electrode of claim 1 as described above. Claim 9 does not further limit the scope of claim 8 as described in the §112(d) rejections given above.
Regarding claim 10, AAPA in view of CN’773 as applied to the solid state battery of claim 8 comprising the electrode of claim 1 as described above is held to teach wherein the resin of the reinforcing insulation layer is coated on the boundary part.
Due to the claim term, "coated on,” claim 10 is interpreted as a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)) (MPEP 2113§I).
The term, "coated on" is structurally interpreted as the reinforcing insulation layer being a coating (i.e., a thin layer) on the electrode. Such a structure is taught by the insulating layer (4' or 6') as illustrated by FIG. 2 of CN’773.
Regarding claim 11, AAPA teaches wherein the collector is a foamed porous body of a metal (“FIG 1(a) to FIG 1(c) show an example of the conventional technology of an electrode using a foamed metal as the collector, and a solid state battery. In order to obtain an electrode using a foamed metal as the collector…” (emphasis added, [0007])).  The term, “foamed metal” as taught by AAPA is held to meet the limitation of “foamed porous body” because a foamed metal would inherently have at least some porosity.
Regarding claim 13, AAPA teaches wherein the electrode for solid state battery is a positive electrode. (10’, FIG. 1(c); “Usually, when a solid state battery is manufactured, as shown in FIG 1(c), a solid electrolyte layer 20' is disposed between the positive electrode layer 10' and the negative electrode layer 30' obtained by the above method to form a laminate, and the laminate is sandwiched and pressed from the outer sides of the positive electrode layer 10' and the negative electrode layer 30' to obtain the solid state battery.” (emphasis added, [0008]))
Regarding claim 14, AAPA teaches wherein the electrode for solid state battery is a negative electrode. (30’, FIG. 1(c); “Usually, when a solid state battery is manufactured, as shown in FIG 1(c), a solid electrolyte layer 20' is disposed between the positive electrode layer 10' and the negative electrode layer 30'.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant's Admitted Prior Art) in view of  CN'773 (CN108346773A) as applied to claims 1 and 8 above, and further in view of Hosoe (US20130288124A1).
Regarding claim 5, AAPA in view of CN’773 teaches the electrode of claim 1 as described above. AAPA does not teach an electrode for a solid state battery wherein a tab is connected to the unfilled part. However, Hosoe teaches a tab (tab lead #37, FIG. 6) is connected to the unfilled part (compressed part 33, FIG. 6). See also §5 of [0019] of Hosoe; the electrode may be formed by filling the porous part of the current collector after the tab lead is welded.
Hosoe is analogous art to AAPA and CN'773 because Hosoe relates to the design of batteries ([0001]), including solid-state batteries (see [00123]- [00124]). Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the electrode of claim 1 as taught by AAPA in view of CN'773 by connecting a tab as taught by Hosoe to the unfilled part of the electrode in order to reduce electrical resistance of the electrode (Hosoe, [0082]).
Regarding claim 12, AAPA in view of CN’773 teaches the solid state battery of claim 8 comprising the electrode of claim 1 as described above. AAPA does not teach a solid state battery having an electrode wherein a tab is connected to the unfilled part. However, Hosoe teaches a tab (tab lead #37, FIG. 6) is connected to the unfilled part (compressed part 33, FIG. 6). See also §5 of [0019] of Hosoe; the electrode may be formed by filling the porous part of the current collector after the tab lead is welded.
Hosoe is analogous art to AAPA and CN'773 because Hosoe relates to the design of batteries ( [0001]), including solid-state batteries (see [00123]- [00124]). Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the electrode of .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721